Exhibit 10.3

Execution Version

ASSUMPTION AND SUPPLEMENT TO GUARANTY AGREEMENT

This Assumption and Supplement to Guaranty Agreement (the “Agreement”) is dated
as of this 12th day of May, 2016, made by SanDisk Technologies, Inc., a Texas
corporation (the “New Guarantor”);

WITNESSETH THAT:

WHEREAS, certain affiliates of Western Digital Corporation, a Delaware
corporation (the “Borrower”), have executed and delivered to the Administrative
Agent for the Guaranteed Creditors that certain Guaranty Agreement dated as of
April 29, 2016 (such Guaranty Agreement, as the same may from time to time be
extended, renewed, amended, restated, refinanced, replaced, amended and
restated, supplemented or otherwise modified, including supplements thereto
which add or substitute parties as Guarantors thereunder, being hereinafter
referred to as the “Guaranty”) pursuant to which such affiliates (the “Existing
Guarantors”) have guaranteed to the Guaranteed Creditors, the full and prompt
payment of, among other things, any and all indebtedness, obligations and
liabilities of the Borrower arising under or relating to the Loan Agreement as
defined therein; and

WHEREAS, the New Guarantor will directly and substantially benefit from credit
and other financial accommodations extended and to be extended by the Guaranteed
Creditors to the Borrower;

NOW, THEREFORE, FOR VALUE RECEIVED, and in consideration of advances made or to
be made, or credit accommodations given or to be given, to the Borrower by the
Guaranteed Creditors from time to time, the New Guarantor hereby agrees as
follows:

1.         The New Guarantor acknowledges and agrees that it shall become a
“Guarantor” party to the Guaranty effective upon the date of the New Guarantor’s
execution of this Agreement and the delivery of this Agreement to the
Administrative Agent on behalf of the Guaranteed Creditors, and that upon such
execution and delivery, all references in the Guaranty to the terms “Guarantor”
or “Guarantors” shall be deemed to include the New Guarantor.

2.         The New Guarantor hereby assumes and becomes liable (jointly and
severally with all the other Guarantors) for the Guaranteed Obligations (as
defined in the Guaranty) and agrees to pay and otherwise perform all of the
obligations of a Guarantor under the Guaranty according to, and otherwise on and
subject to, the terms and conditions of the Guaranty to the same extent and with
the same force and effect as if the New Guarantor had originally been one of the
Existing Guarantors under the Guaranty and had originally executed the same as
such an Existing Guarantor.

3.         The New Guarantor acknowledges and agrees that, as of the date
hereof, the New Guarantor makes each and every representation and warranty that
is set forth in Section 14 of the Guaranty.

4.         All capitalized terms used in this Agreement without definition shall
have the same meaning herein as such terms have in the Guaranty, except that any
reference to the term “Guarantor” or “Guarantors” and any provision of the
Guaranty providing meaning to such term



--------------------------------------------------------------------------------

shall be deemed a reference to the Existing Guarantors and the New Guarantor.
Except as specifically modified hereby, all of the terms and conditions of the
Guaranty shall stand and remain unchanged and in full force and effect.

5.         No reference to this Agreement need be made in the Guaranty or in any
other document or instrument making reference to the Guaranty, any reference to
the Guaranty in any of such to be deemed a reference to the Guaranty as modified
hereby.

6.         All communications and notices hereunder shall be in writing and
given as provided in Section 17 of the Guaranty and to the following address for
each New Guarantor.

Address:

Western Digital Corporation

3355 Michelson Drive, Suite 100

Irvine, California 92612

Attention: Michael Ray, Executive

Vice President, Chief Legal Officer

and Secretary

Facsimile: (949) 672-6604

Email:

Attention: Olivier Leonetti, Chief

Financial Officer

Facsimile: (949) 672-6604

Email:

7.         THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED BY AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned New Guarantor has caused this Agreement to
be executed and delivered as of the date first above written.

 

SANDISK TECHNOLOGIES, INC. By:   

/s/ Michael C. Ray

  Name  Michael C. Ray   Title    President and Secretary

[Signature Page to Assumption and Supplement to Guaranty Agreement]



--------------------------------------------------------------------------------

Acknowledged and agreed as of the date first above written.

 

JPMORGAN CHASE BANK, N.A., as Administrative
Agent for the Guaranteed Creditors

By:    

/s/ Caitlin Stewart

  Name:  Caitlin Stewart   Title:    Vice President

[Signature Page to Assumption and Supplement to Guaranty Agreement]